Citation Nr: 0630194	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  98-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for status post shell 
fragment wound to the left side of the head. 

5.  Entitlement to an initial compensable rating for 
residuals of gunshot wound of the second left toe. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in March 1998 and December 
1998.  In October 2003, the Board remanded for a travel board 
hearing before a Member of the Board.  However, the veteran 
failed to report for the hearing scheduled in May 2005.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2000 VA examination report, it was noted that 
the veteran had been on Social Security disability since he 
stopped working in 1997 due to hearing loss, tinnitus and 
other disability.  The veteran's representative indicates 
that the veteran was treated at Presbyterian Hospital in 
September 1998 for ear problems.  These records must be 
associated with the claims folder before the claims are 
adjudicated.  

Also, VA afforded the veteran a scar examination in October 
1998 for his residuals of gunshot wound of the second left 
toe.  Another examination to ascertain the current level of 
disability should be performed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO, with any necessary assistance 
from the veteran, should obtain all 
records associated with his Social 
Security claim, including medical records 
used in its adjudication, and associate 
them with the claims folder.     

2.  With any necessary assistance from the 
veteran, his records from Presbyterian 
Hospital from September 1998 should be 
obtained and associated with his claims 
folder. 
All attempts to locate these records 
should be noted in the claims folder.     
 
3.  The veteran should be afforded a VA 
scar examination to determine the current 
severity of his residuals of gunshot wound 
of the second toe of the left foot.  The 
claims folder, along with any additional 
evidence obtained pursuant to the requests 
above, should be made available to the 
examiner for review.  Clinical findings 
should be elicited so that both the old 
and new rating criteria may be applied.  
See 38 C.F.R. § 4.118, DCs 7803, 7804, 
7805 (2002); 38 C.F.R. § 4.118, DCs 7801, 
7802, 7803, 7804, 7805 (2006).  The 
examiner should address limitation of 
motion of the toe due to the service-
connected scar, and, if possible, classify 
such limitation of motion as minimal, 
moderate, or marked.  He/she should also 
note whether the scar on the toe limits 
the motion of the foot.  The examiner 
should also provide the range of motion of 
the toe and/or foot in degrees.  The 
rationale for all opinions should be 
explained in detail.   
  
4.  The RO should then readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to this Board for the purpose of 
appellate disposition, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


